DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The amendments filed 12/29/2020 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in previously cited DeWind et al. (US PGPub 2006/0164230 A1) Fig. 47, while it is known to have the garage door opening be a module to allow for allowing different features with the same basic mirror assembly (Paragraph 315), but the circuit board 820 does not have housing separate from retaining element 822 because the device does not appear to be designed for portable use.
	Separately, previously cited Hendricks (US PGPub 2016/0037664 A1 / US provisional 62/030,846) teaches (Fig. 4) a portable garage door opening unit that is inserted into the headliner or other place (Paragraphs 4, 44, 46 / 3, 42, 44).
	While one having ordinary skill in the art would find it obvious to similarly modularize the device of DeWind et al. to make the device portable and function as a standalone unit, as taught by Hendricks et al., it would not necessarily result in the particular retaining element and its recited features in the claims.  The retaining element 
The prior art does not teach or suggest all the limitations of claims 1-15, particularly, an interior rearview mirror assembly for a vehicle, wherein said receiving portion comprises an opening established through a wall of said mirror casing; wherein said portable self-contained garage door opening module comprises a user input and a housing that houses (i) garage door opener circuitry operable under rolling code, (ii) a radio frequency transmitter and (iii) a battery for electrically powering said circuitry, wherein, with said portable self-contained garage door opening module received at said receiving portion of said interior rearview mirror assembly and with said mirror mounting structure mounted at the interior portion of the equipped vehicle, said user input is accessible by a driver of the equipped vehicle; a retaining element configured to attach at said mirror casing at said receiving portion, wherein said retaining element is separate from said portable self-contained garage door opening module and is at least partially external to said mirror casing; and wherein, with said portable self-contained garage door opening module inserted into and received at said receiving portion and with said retaining element attached at said mirror casing, said retaining element overlaps a lower portion of said portable self- contained garage door opening module to 
The prior art does not teach or suggest all the limitations of claims 16-19, particularly, an interior rearview mirror assembly for a vehicle, wherein said receiving portion is disposed at a lower region of said mirror casing, wherein said receiving portion comprises an opening established through a wall of said mirror casing; wherein said portable self-contained garage door opening module comprises a user input and a housing that houses (i) garage door opener circuitry operable under rolling code, (ii) a radio frequency transmitter and (iii) a battery for electrically powering said circuitry; wherein, with said portable self-contained garage door opening module received at said receiving portion of said interior rearview mirror assembly and with said mirror mounting structure mounted at the interior portion of the equipped vehicle, said user input is accessible by a driver of the equipped vehicle; a retaining element pivotally attached at said mirror casing at said receiving portion, wherein said retaining element is separate from said portable self-contained garage door opening module and is at least partially external to said mirror casing,  wherein, with said portable self-contained garage door opening module inserted into and received at said receiving portion and with said retaining element retained in the closed position, said retaining element overlaps a lower portion of said portable self- contained garage door opening module to secure said portable self-contained garage door opening module at said receiving portion, in combination with the other parts of the claims.
The prior art does not teach or suggest all the limitations of claims 20-26, particularly, an interior rearview mirror assembly for a vehicle wherein said receiving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875